          Case 2:20-cv-00537-DSC Document 9 Filed 05/21/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    DEBRA M. PARRISH,                                    CIVIL ACTION NO. 20-537
                        Plaintiff,
                v.                                       JUDGE DAVID S. CERCONE
    UNITED STATES DEPARTMENT OF
    HEALTH AND HUMAN SERVICES,                           (Electronically Filed)
                        Defendant.


                                DEFENDANT’S ANSWER

        Defendant, the United States Department of Health and Human Services (“HHS”), by

undersigned counsel, respectfully submits this answer to the Complaint for Injunctive Relief

filed by Debra M. Parrish.

                      R ESPONSES TO THE U NNUMBERED P ARAGRAPHS

        Defendant responds to the paragraphs in Plaintiff’s Complaint as follows.

        The first paragraph consists of Plaintiff’s characterization of the action, to which no

response is required. To the extent required, the United States denies any records have been

improperly withheld and that any relief is required.

                                     JURISDICTION AND VENUE 1

        The allegations in the second paragraph consist of legal conclusions regarding

jurisdiction and venue, to which no response is required. To the extent required, the United

States admits the allegations in the second paragraph.




1
 The Defendant has included the section headings from Plaintiff’s Complaint for organizational
purposes only. The Defendant does not admit the correctness or relevance of any of the section
headings.
          Case 2:20-cv-00537-DSC Document 9 Filed 05/21/20 Page 2 of 5



                                             PARTIES

       Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in the third paragraph.

       Defendant admits that the U.S. Department of Health and Human Services (“HHS”) is a

department of the executive branch of the U.S. government headquartered in Washington, D.C.

                                          BACKGROUND

       Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in the fifth paragraph.

       Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of the sixth paragraph. As to the second sentence in the sixth

paragraph, Defendant admits that Stanley Osborne conducted a training session in November

2019. Defendant denies the remaining allegations in the second sentence of paragraph six.

Defendant admits the allegations in the third sentence of paragraph six.

       The allegations in the first sentence of paragraph seven consist of Plaintiff’s

characterization of an internal training presentation. The recording of and slides from the

training itself are the best evidence of the contents of the presentation. The United States denies

the allegations to the extent inconsistent with the recording or slides. The Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in the

second and third sentence of the seventh paragraph. Defendant admits the allegations in the final

sentence of paragraph seven.

       Defendant admits it received from Plaintiff a Freedom of Information Act (“FOIA”)

request dated November 26, 2019. The remainder of the allegations in the eighth paragraph

consist of Plaintiff’s characterization of the FOIA request. The FOIA request itself is the best




                                                 2
          Case 2:20-cv-00537-DSC Document 9 Filed 05/21/20 Page 3 of 5



evidence of its contents. Defendant denies the allegations to the extent inconsistent with the text

of the request. Defendant denies that any Exhibit A is attached to the Complaint.

       As to the first sentence of the ninth paragraph, Defendant admits that it responded to

Plaintiff’s request via an acknowledgement letter dated December 3, 2019. As to the second

sentence, Defendant admits that the response stated that the FOIA request constituted unusual

circumstances. Defendant admits that Mr. Stanley Osborne works in Washington, DC.

Defendant denies the remainder of the allegations in the second sentence of the ninth paragraph.

The third sentence of the ninth paragraph contains Plaintiff’s characterization of the Department

of Health and Human Service’s (“HHS”) letter. The letter itself, which is not attached to the

Complaint as alleged, is the best evidence of its contents. Defendant denies the allegations in the

third sentence of the ninth paragraph to the extent inconsistent with the letter. Defendant denies

that a copy of the HHS letter is attached to the Complaint as Exhibit B.

       As to the first sentence of the tenth paragraph, Defendant admits that it sent Plaintiff an

email dated December 11, 2019. The remainder of the allegations in the first sentence of the

tenth paragraph consist of Plaintiff’s characterization of the e-mail. The e-mail itself, which is

not attached as Exhibit C as stated, is the best evidence of its contents. Defendant denies the

allegations in the first sentence of the tenth paragraph to the extent inconsistent with HHS’s

December 11 e-mail. As to the second sentence of the tenth paragraph, Defendant denies that a

copy of the e-mail is attached to the Complaint as Exhibit C. Defendant admits the allegations in

the third sentence of the tenth paragraph.

       The allegations in the first sentence of paragraph eleven consist of conclusions of law to

which no response is required. To the extent a response is required, the Defendant denies the

allegations to the extent inconsistent with the cited statutes. As to the second sentence of paragraph




                                                  3
            Case 2:20-cv-00537-DSC Document 9 Filed 05/21/20 Page 4 of 5



eleven, the Defendant admits it has had no further communications with Plaintiff concerning the

FOIA request since the December 11, 2019 e-mail.

       The first sentence of paragraph twelve consists of conclusions of law to which no response

is required. To the extent a response is required, the Defendant denies the allegations to the extent

inconsistent with the cited statute. As to the second sentence of the twelfth paragraph, the

Defendant admits that more than sixty working days have passed between December 3, 2019 and

April 14, 2020 and that it has not sent a determination as to the FOIA request. The Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in the

second sentence of the twelfth paragraph.

       The allegations in the thirteenth paragraph are conclusions of law to which no response is

required. To the extent a response is required, Defendant admits that it did not produce the records

requested within 30 working days.

       The final paragraph consists of Plaintiff’s prayer for relief, to which no response is

required. Defendant denies Plaintiff is entitled to the relief requested.

                                         G ENERAL D ENIAL

       All allegations in the complaint, including the relief sought, are denied except to the

extent specifically admitted herein.


                                     A FFIRMATIVE D EFENSES

       1.      The complaint fails to state a claim upon which relief can be granted.

       2.      The information sought by Plaintiff may be exempt from release under one or more

exemptions of the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, as amended.

       3.      Plaintiff is not entitled to attorneys’ fees.




                                                   4
         Case 2:20-cv-00537-DSC Document 9 Filed 05/21/20 Page 5 of 5



Dated: May 21, 2020                       Respectfully Submitted,

                                          SCOTT W. BRADY
                                          United States Attorney


                                          s/ Jacqueline Brown
                                          JACQUELINE C. BROWN
                                          Assistant U.S. Attorney
                                          Western District of Pennsylvania
                                          Joseph F. Weis, Jr. U.S. Courthouse
                                          700 Grant Street, Suite 4000
                                          Pittsburgh, PA 15219
                                          Tel.: 412-894-7565
                                          Fax: 412-644-6995
                                          E-mail: jacqueline.c.brown@usdoj.gov
                                          NY Bar




                                      5
